Case 1:19-cr-00833-SHS Document 2 Filed 11/20/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

— — ee ee ae ei ei ei i a a ei ae a ei xX
UNITED STATES OF AMERICA
UNSEALING ORDER
-~ve.- TT
19 Cr. 833 { }
ANTHONY CHEEDIE, et al,
Defendants.
eee eee — x

Upon application of the United States of America, by
and through Assistant United States Attorney Kiersten A.
Fletcher, it is hereby ORDERED that Indictment 19 Cr. 833 ( ),
which was filed under seal on November 19, 2019, be and hereby
is unsealed.
50 ORDERED.

Dated: New York, New York
November 20, 2019

Oe A=

HONORABLE’ SARAH NETBURN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED |]
POC #

DATE FILED: |

eopecser,
ciarecca ie |

tlahiten oes

 

 

 

 

 
Case 1:19-cr-00833-SHS Document 2 Filed 11/20/19 Page 2 of 2

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Moilo Building
One Saint Andrew's Plaza
New York, New York 10007

November 20, 2019
BY EMAIL

The Honorable Sarah Netburn
United States Magistrate Judge
Southern District of New York
New York, New York 10007

Re: United States v. Anthony Cheedie, et al., 19 Cr. 833 ( )
Dear Judge Netburn:

On November 19, 2019, the Grand Jury returned an indictment, 19 Cr. 833 ( ), which was
filed under seal on the same date. As most of the defendants have now been arrested, the
Government respectfully requests that this Indictment be unsealed. A proposed order is attached
for your convenience.

Respectfully submitted,

GEOFFREY S, BERMAN
United States Attorney

By: /s/
Kiersten A. Fletcher
Benet J, Kearney
Robert B. Sobelman
Assistant United States Attorneys
(212) 637-2238 / 2260 / 2216

 
